Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                         August 24, 2021


    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
 STATE OF WASHINGTON,                                                No. 54574-8-II

                                   Respondent,

         v.

 R.W.-W.,                                                     UNPUBLISHED OPINION

                                   Appellant.

       LEE, C.J. — R.W.-W. appeals the juvenile court’s disposition finding him guilty of first

degree rape of a child. R.W.-W. argues that (1) the juvenile court failed to enter specific findings

of fact to permit meaningful appellate review; (2) Article I, Sections 21 and 22 of the Washington

Constitution and the Sixth Amendment of the U.S. Constitution afford juveniles the right to a jury

trial, which he was deprived; and (3) mandatory sex offender registration for juvenile offenders

violates his due process rights.

       We hold that the juvenile court’s findings of fact permit meaningful appellate review. We

do not address R.W.-W’s arguments, raised for the first time on appeal, regarding whether

juveniles have a constitutional right to a jury trial or whether R.W.-W.’s due process rights were

violated by the mandatory sex offender registration requirement. Therefore, we affirm the juvenile

court’s disposition finding R.W.-W. guilty of first degree rape of a child.

                                                 FACTS

       The State charged R.W.-W., who was 14 years old at the time of the incident, with first

degree rape of a child and second degree rape of a child in juvenile court. The incident leading to
No. 54574-8-II


the charges involved L.H.,1 who was 10 years old at the time of the incident. At the bench trial,

the State presented testimony from a number of witnesses, including L.H. and L.H.’s mother,

Crystal Johnson.

         L.H. testified that he was playing with R.W.-W. in his pool alone. When L.H. went to get

out of the pool, R.W.-W. grabbed him by his shorts, pulled them off, “and then, like, just, you

know, tried to—you know what I’m saying?” Verbatim Report of Proceedings (VRP) (Dec. 11,

2019) at 137.

         The State then offered and the trial court admitted Exhibit 2 into evidence. L.H. identified

Exhibit 2 as a statement L.H. wrote with his father regarding the incident. In the statement, L.H.

said that when he was going to get out of the pool, R.W.-W. grabbed him and told him, “I’m going

to put my thing in your b[***].” VRP (Dec. 11, 2019) at 246. L.H. then stated, “[H]e grabbed me

again, pulled me down, and started doing it.” VRP (Dec. 11, 2019) at 246.

         After reading the statement, the State asked L.H. what happened when he tried to get out

of the pool. L.H. stated, “Well, then he tried to, like, I guess you could say put his penis near my

b[***] hole, like, put it in but—well, yeah.” VRP (Dec. 11, 2019) at 141. L.H. continued, “I

mean, not only did he try, he almost did, but then—I mean, he did.” VRP (Dec. 11, 2019) at 141.

         On cross-examination, R.W.-W.’s counsel asked L.H., “You said [R.W.-W.] tried, right?

You said a couple of times he was trying, or he tried.” VRP (Dec. 11, 2019) at 159. L.H.

responded, “He was trying, and then, well, I guess he succeeded.” VRP (Dec. 11, 2019) at 159.




1
    We use initials for this witness pursuant to our General Order 2011-1.


                                                  2
No. 54574-8-II


       Johnson also testified regarding the incident between L.H. and R.W.-W. She stated that

she learned of the incident when “a number of kids came over and told [her] what had happened.”

VRP (Dec. 11, 2019) at 97. Johnson then called L.H., who was in the car with his father. L.H.

was not comfortable talking about the incident over the phone while in the car, so Johnson asked

him a series of yes-or-no questions.

       Johnson first asked if R.W.-W. “put his d[***] in your a[**].” VRP (Dec. 11, 2019) at 98.

L.H. responded, “[Y]es.” VRP (Dec. 11, 2019) at 98. She then asked L.H. where the incident

happened. L.H. said it happened in the pool at their house. Johnson further asked, “Does your

b[***] hole hurt.” VRP (Dec. 11, 2019) at 98. L.H. responded, “[Y]es.” VRP (Dec. 11, 2019) at

98.

       After hearing the evidence, the juvenile court found that L.H.’s testimony was the most

critical in the case, the evidence of L.H. changing his story “was very thin,” and L.H.’s testimony

was “credible and consistent, it has the ring of truth, the disclosure to the other children shortly

after.” VRP (Jan. 10, 2020) at 347. The juvenile court further found that the testimony of L.H.’s

mother was “fairly consistent. She wanted the truth to come out.” VRP (Jan. 10, 2020) at 347.

The juvenile court also found that the medical exam findings by Dr. Kimberly Copeland, the

physician who examined L.H. after the incident, were completely normal. Based on these findings,

the juvenile court found R.W.-W. guilty of first degree rape of a child. The juvenile court also

found that it was “not satisfied as to the quantum of proof on the second charge of the rape in the

second degree because the evidence of forcible compulsion was not persuasive enough.” VRP

(Jan 10, 2020) at 348.




                                                 3
No. 54574-8-II


       The juvenile court entered written findings of fact and conclusions of law. The juvenile

court made the following written findings:

       1.      On July 2, 2018, the Respondent had sexual intercourse with LPH.
       2.      LPH was less than twelve years old at the time of the sexual intercourse and
               was not married to the Respondent.
       3.      LPH, being born on January 22, 2008, was at least twenty-four months
               younger than the Respondent, born on November 20, 2004.
       4.      This act occurred in Clark County Washington.
       5.      LPH’s testimony was credible, consistent, and helps prove the above stated
               facts beyond a reasonable doubt.

Clerk’s Papers (CP) at 70-71.

       The juvenile court sentenced R.W.-W. to a standard range of 15 to 36 weeks of

commitment. As a result of his disposition for a class A felony sex offense, the juvenile court

imposed a sex offender registration requirement.

       R.W.-W. appeals.

                                             ANALYSIS

A.     ADEQUACY OF FINDINGS OF FACT

       R.W.-W. argues that the juvenile court failed to enter adequate findings of fact to permit

meaningful appellate review. We disagree.

       1.      Legal Principles

       A juvenile court “shall state its findings of fact and enter its decision on the record.” JuCR

7.11(c). The court “shall enter written findings and conclusions.” JuCR 7.11(d). The written

findings “shall state the ultimate facts as to each element of the crime and the evidence upon which

the court relied in reaching its decision.” JuCR 7.11(d). Written findings and conclusions are




                                                 4
No. 54574-8-II


required to enable adequate appellate review. State v. Bynum, 76 Wn. App. 262, 266, 884 P.2d 10

(1994), review denied, 126 Wn.2d 1012 (1995).

       The findings of fact “must specifically state the ultimate facts necessary to support a

conviction.” State v. Avila, 102 Wn. App. 882, 896, 10 P.3d 486 (2000), review denied, 143 Wn.2d

1009 (2001). “Ultimate facts” are “‘[t]he logical conclusions deduced from certain primary

evidentiary facts.’” State v. Roggenkamp, 115 Wn. App. 927, 948-49, 64 P.3d 92 (2003) (internal

quotation marks omitted) (quoting State v. Alvarez, 128 Wn.2d 1, 15 n.15, 904 P.2d 754 (1995)).

They are “distinguished from evidentiary facts supporting them.” Id. at 948 (internal quotation

marks omitted) (quoting Alvarez, 128 Wn.2d at 15 n.15).

       “If findings of fact and conclusions of law do not state the ‘ultimate’ facts, that error can

be cured by remand.” Alvarez, 128 Wn.2d at 19. But a remand is not necessary in cases where

the juvenile court entered a “comprehensive oral ruling,” rendering noncompliance with JuCR

7.11(d) inconsequential. Bynum, 76 Wn. App. at 265.

       An individual is guilty of first degree rape of a child when they have “sexual intercourse

with another who is less than twelve years old and not married to the perpetrator and the perpetrator

is at least twenty-four months older than the victim.” Former RCW 9A.44.073(1) (1988). “‘Sexual

intercourse’ . . . has its ordinary meaning and occurs upon any penetration.”                 RCW

9A.44.010(1)(a). “‘Sexual intercourse’ . . . also means any act of sexual contact between the

persons involving the sex organs of one person and the . . . anus of another.”                 RCW

9A.44.010(1)(c).




                                                 5
No. 54574-8-II


       2.      Findings of Fact Sufficient for Review on Appeal

       R.W.-W. argues that the juvenile court failed to enter adequate findings of fact. But here,

the juvenile court entered written findings of fact that mirror the elements required to find an

individual guilty of first degree rape of a child. Under the written findings of fact, the juvenile

court found that “the Respondent had sexual intercourse with LPH,” that “LPH was less than

twelve years old at the time of the sexual intercourse and was not married to the Respondent,” and

that “LPH, being born on January 22, 2008, was at least twenty-four months younger than the

Respondent, born on November 20, 2004.” CP at 70. These findings are logical conclusions that

can be deduced from the evidence presented at trial.

       The juvenile court deduced these logical conclusions from the primary evidentiary facts as

stated under finding of fact 5: “LPH testimony was credible, consistent, and helps prove the above

stated facts beyond a reasonable doubt.” CP at 71. And the juvenile court’s ultimate findings are

further supported by the court’s oral ruling, where the trial court’s decision was obviously based

on L.H.’s and Johnson’s testimony; the juvenile court found that L.H.’s testimony was “the most

critical,” that Johnson “wanted the truth to come out,” and that Johnson’s testimony was “fairly

consistent.” VRP (Jan. 10, 2020) at 346-47.

       R.W.-W. further argues that the juvenile court’s findings were inadequate to permit

meaningful review because the juvenile court referenced L.H.’s testimony as a whole in its

decision, yet L.H. made various inconsistent statements during his testimony. The record fails to

support this argument.

       At trial, L.H. testified that when he tried to get out of the pool, R.W.-W. grabbed him by

the shorts, pulled them off, “and then, like, just, you know, tried to—you know what I’m saying?”



                                                6
No. 54574-8-II


VRP (Dec. 11, 2019) at 137. The State then offered and admitted Exhibit 2 into evidence. Exhibit

2 was the statement L.H. wrote with his father regarding the incident. In the statement, L.H. wrote

that “he grabbed me again, pulled me down, and started doing it.” VRP (Dec. 11, 2019) at 246.

After reading the statement, L.H. first stated, “Well, then he tried to, like, I guess you could say

put his penis near my b[***] hole but, like, put it in but—well, yeah.” VRP (Dec. 11, 2019) at

141. L.H. continued, “I mean, not only did he try, he almost did, but then—I mean, he did.” VRP

(Dec. 11, 2019) at 141. During cross-examination, R.W.-W.’s counsel asked L.H., “You said

[R.W.-W.] tried, right?” VRP (Dec. 11, 2019) at 159. L.H. responded, “I guess he succeeded.”

VRP (Dec. 11, 2019) at 159.

       While each time L.H. spoke of the incident he began by saying that R.W.-W. tried to

penetrate him, L.H. also corrected his language to reflect that R.W.-W. succeeded. The juvenile

court relied on this testimony in finding that R.W.-W. had sexual intercourse with L.H. And the

juvenile court found that L.H.’s testimony was “credible and consistent.” VRP (Jan. 10, 2020) at

347. We do not review on appeal the credibility determinations made by the fact finder. State v.

Camarillo, 115 Wn.2d 60, 71, 794 P.2d 850 (1990). Further, whether or not testimony is credible

does not affect whether the juvenile court made insufficient findings to allow for appellate review.

       We hold that the juvenile court made ultimate findings of fact and stated the evidence upon

which it relied. Remand is not necessary because the juvenile court’s oral and written findings

and conclusions are sufficient to permit meaningful appellate review.

B.     CONSTITUTIONAL RIGHT TO JURY TRIAL

       R.W.-W. argues that article I, sections 21 and 22 of the Washington Constitution and the

Sixth Amendment of the U.S. Constitution afford juveniles the right to a jury trial. The State



                                                 7
No. 54574-8-II


argues that R.W.-W. waived his right to appeal the issue of whether juveniles have a right to a jury

trial because he did not present his arguments to the juvenile court. We agree with the State.

        We “may refuse to review any claim of error which was not raised in the trial court.” RAP

2.5(a). But a party may raise a claim for the first time on appeal when it is a manifest error affecting

a constitutional right. RAP 2.5(a)(3). An error is “manifest” if an appellant shows actual prejudice.

State v. O’Hara, 167 Wn.2d 91, 99, 217 P.3d 756 (2009). To demonstrate actual prejudice, there

must be a plausible showing by the appellant that the asserted error had practical and identifiable

consequences in the proceedings of the case. Id.

        “Cases in the juvenile court shall be tried without a jury.” RCW 13.04.021(2). R.W.-W.

argues that this statute is unconstitutional because it violates the guarantees to a jury trial in the

state and federal constitutions.

        Under article I, section 21 of the Washington Constitution “[t]he right of trial by jury shall

remain inviolate.” Under article I, section 22 of the Washington Constitution, the accused has the

right “to have a speedy public trial by an impartial jury” in criminal prosecutions. Under the Sixth

Amendment of the U.S. Constitution, “the accused shall enjoy the right to a speedy and public

trial, by an impartial jury” in all criminal prosecutions.

        Whether a statute is unconstitutional is a question of law that we review de novo. State v.

Chavez, 163 Wn.2d 262, 267, 180 P.3d 1250 (2008). Over the past 50 years, the Washington

Supreme Court has consistently rejected the argument that RCW 13.04.021(2) violates article I,

sections 21 and 22 of the Washington Constitution, as well as the Sixth Amendment of the U.S.

Constitution. See id. at 274 (holding no right to a jury trial in juvenile proceedings under article I,

sections 21 and 22 of the Washington Constitution, as well as the Sixth Amendment of the U.S.



                                                   8
No. 54574-8-II


Constitution); Monroe v. Soliz, 132 Wn.2d 414, 419, 939 P.2d 205 (1997) (holding RCW

13.40.280 does not violate an individual’s right to a jury trial because an individual does not have

that right in a juvenile proceeding); State v. Schaaf, 109 Wn.2d 1, 21, 743 P.2d 240 (1987) (holding

a jury trial is not constitutionally guaranteed in juvenile proceedings); State v. Lawley, 91 Wn.2d

654, 659, 591 P.2d 772 (1979) (holding “jury trials are not necessary in juvenile adjudicatory

proceedings”); Estes v. Hopp, 73 Wn.2d 263, 268, 438 P.2d 205 (1968) (holding the right to a jury

trial does not apply in juvenile adjudicatory proceedings).2

         R.W.-W. argues that the Washington Constitution is more protective of the right to a jury

trial than the federal constitution. For support, R.W.-W. relies on State v. Smith, 150 Wn.2d 135

75 P.3d 934 (2003), review denied, 541 U.S. 909 (2004).

         In Smith, the Washington Supreme Court found, after conducting a Gunwall3 analysis, that

the right to a jury trial may be broader under the state constitution than under the federal

constitution. Id. at 156. But 5 years after Smith, the Washington Supreme Court again reaffirmed

that article I, sections 21 and 22 do not provide individuals in juvenile proceedings with the right

to a jury trial. Chavez, 163 Wn.2d at 272. The court in Chavez specifically reaffirmed the analysis

of the Gunwall factors employed in Schaaf. Id. at 269. Therefore, following Chavez, the

constitutional right to a jury trial does not apply to cases in juvenile court.




2
  The Washington Supreme Court recently denied review of a case addressing this exact issue.
See State v. J.K.T., 11 Wn. App. 2d 544, 455 P.3d 173 (2019), review denied, 195 Wn.2d 1017
(2020).
3
    State v. Gunwall, 106 Wn.2d 54, 720 P.2d 808 (1986).


                                                   9
No. 54574-8-II


       Because juveniles do not have a constitutional right to a jury trial, R.W.-W. has failed to

show any manifest error affecting a constitutional right. Therefore, we do not address R.W.-W.’s

claim raised for the first time on appeal that RCW 13.04.021(2) is unconstitutional.

C.     MANDATORY SEX OFFENDER REGISTRATION

       R.W.-W. argues that his procedural and substantive due process rights were violated by the

mandatory sex offender registration requirement for juveniles found guilty of sex offenses. The

State again argues that R.W.-W. has waived his right to appeal the issue of whether mandatory sex

offender registration for juveniles violates his substantive and procedural due process rights

because he did not raise the argument with the juvenile court.

       As noted above, a party waives any argument raised for the first time on appeal unless the

party can show a manifest error affecting a constitutional right. RAP 2.5(a)(3); O’Hara, 167

Wn.2d at 99. Because R.W.-W. fails to show a manifest error affecting a constitutional right, he

has waived his challenge to the mandatory sex offender registration requirement for juveniles.

       A juvenile in Washington “who has been found to have committed or has been convicted

of any sex offense . . . shall register with the county sheriff.” RCW 9A.44.130(1)(a). A juvenile

offender may petition the superior court to be relieved of their duty to register if they have not

been determined to be a sexually violent predator. RCW 9A.44.143(1). This may occur after 24

months have passed since the juvenile’s adjudication and completion of any term of confinement

if the offense was committed when the juvenile was younger than 15 years old.               RCW

9A.44.143(3)(a).




                                                10
No. 54574-8-II


       1.      Procedural Due Process Rights

       R.W.-W. argues that his procedural due process rights were violated by the mandatory sex

offender registration requirement for juvenile offenders. Specifically, R.W.-W. contends that, to

comport with procedural due process, the sex offender registration requirement should only be

imposed after an evidentiary hearing to determine whether the juvenile is a risk to sexually

reoffend. We disagree that R.W.-W.’s procedural due process rights were violated.

       Juveniles have a right to procedural due process. State v. Watkins, 191 Wn.2d 530, 537,

423 P.3d 830 (2018). To determine what process is due in a given context, courts apply the test

enunciated in Mathews v. Eldridge, 424 U.S. 319, 335, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976). This

test balances (1) the private interest affected, (2) the risk of erroneous deprivation of that interest

through existing procedures and the probable value of additional procedural safeguards, and (3)

the government interest, including costs and administrative burdens of additional procedures. Id.

In determining whether due process was violated, we must balance each factor. Id.

               a.      Private interest affected

       Under the first Mathews factor, we evaluate the private interest affected. Id. In addressing

this first Mathews factor, R.W.-W. argues that “a child under juvenile court jurisdiction has a

significant interest in not being subject to adult criminal laws.” Br. of Appellant at 30.

       While both adults and juveniles are subject to the mandatory sex offender registration

requirement, the mandatory registration statute draws a distinction between adult offenders and

juvenile offenders. Juvenile offenders are given the possibility of relief from the duty to register

much sooner than adult offenders. RCW 9A.44.142, .143. An adult is only eligible to petition for

relief from registration after 10 years. RCW 9A.44.142(1)(b). A juvenile, however, is eligible to



                                                   11
No. 54574-8-II


petition for relief after 5 years if the juvenile was 15 years old or older when they committed the

offense or after 2 years if the juvenile was under 15 years old when they committed the offense.

RCW 9A.44.143(2)(a), (3)(a). Also, an adult convicted of a sex offense that is a class A felony

and that was committed with forcible compulsion may never petition for relief from registration.

RCW 9A.44.142(2)(a)(ii). This is not the case for a juvenile offender.

       R.W.-W. also contends that the mandatory sex offender registration requirement punishes

juveniles where the system is supposed to be rehabilitative.           But mandatory sex offender

registration is not punitive—it is a regulatory measure. Russell v. Gregoire, 124 F.3d 1079, 1089

(1997), cert. denied, 523 U.S. 1007 (1998). “Registration does no more than apprise law

enforcement officials of certain basic information about an offender living in the area.” Id. at

1087. “[N]o affirmative restraint or disability is imposed.” Id. at 1089. And there is no evidence

in the record that shows registration affected R.W.-W.’s ability to get a job, find housing, or travel.

See State v. Boyd, 1 Wn. App. 2d 501, 511, 408 P.3d 362 (2017), review denied, 190 Wn.2d 1008,

cert. denied, 139 S. Ct. 639 (2018). Therefore, the first Mathews factor weighs against a finding

that the mandatory sex registration requirement for juvenile sex offenders violates procedural due

process.

               b.      Risk of erroneous deprivation of interest

       Under the second Mathews factor, we evaluate the risk of erroneous deprivation of the

private interest through existing procedures and the probable value of additional procedural

safeguards. 424 U.S. 335. R.W.-W. argues that the risk of erroneous deprivation is high where

juvenile court procedures lack the same constitutional protections afforded adult defendants;

specifically, a jury trial. We disagree.



                                                  12
No. 54574-8-II


       Juvenile courts are primarily rehabilitative. Chavez, 163 Wn.2d at 269-70. However,

procedures exist within the juvenile court system that provide safeguards against erroneous

deprivation of rights. McKeiver v. Pennsylvania, 403 U.S. 528, 533, 91 S. Ct. 1976, 29 L. Ed. 2d

647 (1971). For example, a juvenile must still be found guilty beyond a reasonable doubt by the

trier of fact. Id. And a juvenile has the right to appeal the juvenile court’s order. RCW

13.04.033(1). Further, a juvenile has “the rights to appropriate notice, to counsel, to confrontation

and to cross-examination, and the privilege against self-incrimination.” Id. Therefore, even

though a juvenile does not have the right to a trial by jury, a significant number of other safeguards

exist to protect against the risk of erroneous deprivation. The second Mathews factor weights

against a finding that mandatory sex registration for juveniles violates procedural due process.

               c.      Governmental interest

       Under the third Mathews factor, we evaluate the governmental interest at stake, as well as

the additional administrative and fiscal burdens of further procedures. 424 U.S. at 335. R.W.-W.

does not address the governmental interest at stake. Instead, R.W.-W. focuses on the argument

that the burdens placed on the government by the addition or substitution of procedures would be

minimal.

       R.W.-W. references an Indiana law, which states that a child is entitled to an evidentiary

hearing to decide whether the child is likely to reoffend. Ind. Code 11-8-8-5(b)(2); N.L. v. State,

989 N.E.2d 773, 780 (2013). Yet, R.W.-W. ignores that fact that an increased number of hearings

creates an incremental cost that would burden the government. See Mathews, 424 U.S. at 348

(finding a governmental interest “in conserving scarce fiscal and administration resources . . . that

must be weighed”).



                                                 13
No. 54574-8-II


           The government has an interest in conserving administrative resources that must be

weighed, and an additional evidentiary hearing would place administrative burdens on the juvenile

court that affect the timely disposition of cases. Id. In this case specifically, the trial court stated,

“[T]here’s a deep dissatisfaction with the fact an incident alleged to have occurred in July of 2018

is now making it to trial in January 2020.” VRP (Jan. 10, 2020) at 348. The trial court continued,

“I think we can do better for the youth of our community on both sides of this table by getting a

case like this more promptly to trial, to resolution, and to some sort of disposition.” VRP (Jan. 10,

2020) at 349. Requiring an additional evidentiary hearing would slow juvenile proceedings even

further.

           R.W.-W. also argues that research shows juveniles pose a very low risk to sexually

reoffend. R.W.-W. contends that the low risk “defeat[s] the legislature’s reason for subjecting

them to mandatory sex offender registration.” Br. of Appellant at 37. R.W.-W. cites to an amicus

brief that contends that there is a “common finding among researchers . . . ‘that there is no

significant relationship between specific risk factors and youth sexual recidivism.’” Br. of

Appellant at 38 (quoting Br. of Appellant Appendix at 19 (Amicus Brief, Commonwealth v.

Juvenile, No. SJC-12790 (January 2020)).

           But “the constitution does not require legislatures to ‘have scientific or exact proof of the

need for legislation.’” State v. Smith, 185 Wn. App. 945, 955, 344 P.3d 1244, review denied, 183

Wn.2d 1011 (2015) (quoting State v. J.D., 86 Wn. App. 501, 508, 937 P.2d 630 (1997)). There

need only be an evidentiary nexus between the law’s purpose and effect. Id. The legislature

imposed the mandatory sex offender registration requirement “after considering recommendations

from the Governor’s Task Force on Community Protection and after hearing testimony from



                                                    14
No. 54574-8-II


representatives of several interested groups.” Id. at 955-56. Based on these recommendations and

testimony, the legislature was not “unfounded” in its decision to require mandatory registration.

See id. at 956. This factor weighs against finding a violation of procedural due process.

       “The state has a compelling interest in promoting the health, safety, and welfare of its

citizens.” Id. at 955. Mandatory registration of sex offenders serves this interest. Id. “[I]t is not

excessive given the state interest at stake.” Gregoire, 124, F.3d at 1089. Registration assists law

enforcement agencies’ efforts to protect their communities against sex offenders who may be likely

to re-offend. State v. Stratton, 130 Wn. App. 760, 765, 124 P.3d 660 (2005). In evaluating the

government interest at stake, as well as the additional administrative and fiscal burdens of further

procedures the third Mathews factor weighs against a finding that mandatory sex registration for

juveniles violates procedural due process.

       In balancing R.W.-W.’s private interest, the risk of erroneous deprivation, and the State’s

interest, procedural due process does not mandate that an evidentiary hearing is necessary to

determine a juvenile offender’s risk of re-offence before requiring mandatory sex offender

registration. Thus, R.W.-W. has not shown a procedural due process violation.

       2.      Substantive Due Process Rights

       R.W.-W. argues that mandatory sex offender registration for juvenile offenders violates

substantive due process. We disagree.

       The Fourteenth Amendment to the U.S. Constitution prohibits the government from

depriving an individual of “life, liberty, or property, without due process of law.” U.S. CONST.,

amend. XIV, § 1. “[J]uveniles are developmentally different from adults and these differences are

relevant to juvenile defendants’ constitutional rights.”      Watkins, 191 Wn.2d at 544.        Any



                                                 15
No. 54574-8-II


constitutional analysis regarding a juvenile defendant should take youthfulness into account. Id.

at 544-45.

       R.W.-W. was required to register as a sex offender because he committed a class A felony

sex offense. RCW 9A.44.130(1)(a). R.W.-W. argues that mandatory sex offender registration for

juvenile offenders denies a child the substantive right to be treated with the reduced culpability

that attaches by virtue of their young age and immaturity.

       We agree that “‘there are differences which must be accommodated in determining the

rights and duties of children as compared with those of adults.’” Thompson v. Oklahoma, 487 U.S.

815, 822, 108 S. Ct. 2687 101 L. Ed. 2d 702 (1988) (quoting Goss v. Lopez, 419 U.S. 565, 590-

91, 95 S. Ct. 729` 42 L. Ed. 2d 725 (1975) (dissenting opinion)). Washington statutes provide

such accommodations. As discussed above, while both adults and juveniles are subject to the

mandatory sex offender registration, juvenile offenders are given the possibility of relief from the

duty to register much sooner than adult offenders. RCW 9A.44.143. Further, an adult convicted

of a sex offense that is a class A felony and that was committed with forcible compulsion may

never petition for relief from registration. RCW 9A.44.142(2)(a)(ii). Juvenile offenders are not

similarly precluded.

       Further, RCW 9A.44.143 provides for separate categories based on the age of the offender.

Under RCW 9A.44.143(2), a juvenile offender who was 15 years or older when the offenses were

committed may petition the court for relief after at least 60 months, or 5 years, have passed since

the juvenile’s adjudication and completion of any term of confinement for the offense. RCW

9A.44.143(2)(a). On the other hand, a juvenile offender “not included in subsection (2)” may

petition the court for relief after at least 24 months have passed since adjudication or completion



                                                16
No. 54574-8-II


of confinement. RCW 9A.44.143(3)(a). This includes all juvenile offenders who were under the

age of 15 when they committed sex offenses.

         Contrary to R.W.-W.’s contention, mandatory registration for R.W.-W. is not an “onerous,

lifelong condition[].” Br. of Appellant at 40. Instead, R.W.-W. is eligible for relief of this

requirement after two years because he was under the age of 15 when he committed the offense.

See RCW 9A.44.143(3)(a). As such, we hold that substantive due process rights are not violated

by mandatory sex offender registration for juvenile offenders.

         In sum, the mandatory sex registration requirement complies with both procedural and

substantive due process. In balancing R.W.-W.’s private interest, the risk of erroneous deprivation,

and the State’s interest, procedural due process does not mandate that an evidentiary hearing is

necessary to determine a juvenile offender’s risk of re-offence before requiring mandatory sex

offender registration. Further, the mandatory sex registration requirements do not violate liberty

interests protected by substantive due process. Therefore, R.W.-W. has failed to show any

manifest error affecting a constitutional right. Accordingly, we do not address R.W.-W.’s due

process violation claims raised for the first time on appeal.

         We affirm the juvenile court’s disposition finding R.W.-W. guilty of first degree rape of a

child.




                                                 17
No. 54574-8-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Lee, C.J.
 We concur:



 Maxa, J.




 Sutton, J.




                                               18